Citation Nr: 1112358	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran had active service from May 1962 to December 1971.  He had service in the US Navy.  The appellant is the surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 2007; the immediate cause of the Veteran's death was listed as end-stage emphysema due to or as a consequence of congestive heart failure and dementia.

2.  At the time of the Veteran's death, service connection was in effect for post traumatic stress disorder (PTSD) (70 percent effective from February 10, 2005); left knee disability (20 percent effective from April 4, 2002);  degenerative disc disease associated with left knee arthritis (20 percent effective from February 10, 2005); healed fracture of right index finger (0 percent from December 18, 1971); status post incision fissure-in-ano (0 percent from December 18, 1971); and status post pilonidal cystectomy (0 percent from December 18, 1971).  The combined evaluation was 80 percent from February 10, 2005.  A total disability evaluation based on individual unemployability was awarded effective from February 10, 2005.

3.  In July 2007, the appellant submitted an application for DIC benefits.

4.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service- connected disability that was rated totally disabling by a schedular or unemployability rating for a period of ten years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2) (i) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
In connection with the DIC claim, the appellant has been notified of the reasons for the denials of the claim for DIC pursuant to 38 U.S.C.A. § 1318 and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant with regard to this claim.  As explained below, the undisputed facts reflect that this claim lacks legal merit.  As the law, and not the facts, is dispositive of these claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).

Moreover, in the circumstances of this case, where there is no legal basis for eligibility for DIC benefits under 38 U.S.C.A. § 1318, a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Finally, since the RO has provided the appellant with all information relevant to the legal basis for the denial of the claim for DIC pursuant to 38 U.S.C.A. § 1318 the Board finds that there is no prejudice in proceeding with adjudication of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria and Analysis

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions in recent years.  Clarification has been provided by decisions from the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix (citation omitted), was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379. Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening- "hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran died in June 2007 and the appellant's claim was filed in July 2007.  As such, these events occurred after VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 1318.  The Board has carefully reviewed the record and finds that the appellant has not alleged CUE in any prior decision.

Moreover, the Board notes that at the time of his death the Veteran was service connected for the following conditions:
* PTSD (70 percent effective from February 10, 2005)
* Left knee disability (20 percent effective from April 4, 2002)
* Degenerative disc disease associated with left knee arthritis (20 percent effective from February 10, 2005); 
* Healed fracture of right index finger (0 percent from December 18, 1971); 
* Status post incision fissure-in-ano (0 percent from December 18, 1971); and 
* Status post pilonidal cystectomy (0 percent from December 18, 1971).

The combined evaluation was 80 percent from February 10, 2005.  A total disability evaluation based on individual unemployability was awarded effective from February 10, 2005.

The record shows that the Veteran had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, the record shows that the Veteran, at the time of his death, was service connected for disabilities rated at less than 100 percent.  While the evidence shows that he was in receipt of a total evaluation, this evaluation had been in effect only since 2005, which was 2 years prior to his death.  As such, the Veteran was not rated as totally disabled for a period of at least 10 years immediately preceeding his death.  Additionally, the record shows no indication, lay or otherwise, that the Veteran was a POW.

In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the Veteran did not have a service- connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 (2009).  Entitlement to these benefits must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 is denied.



REMAND

The appellant seeks to establish service connection for the cause of the Veteran's death.  The appellant advances several theories of entitlement:  In-service bronchitis caused or contributed to the Veteran's death; service-connected PTSD caused or contributed to the Veteran's death; and asbestos exposure in service caused or contributed to the Veteran's cause of death.  

In sworn testimony at the January 2011 hearing, the appellant argued that the appellant had coronary artery disease related to PTSD.  The Board acknowledges this argument.  However, a claim for such was denied in September 2002.  No appeal was filed and that decision became final.  Here, the appellant has not alleged any error of fact or law in the prior adjudication that would necessitate revisiting the September 2002 RO decision based on clear and unmistakable error.  Also, the Board notes that, during the hearing, the appellant's representative indicated that the Veteran was brown-water Navy, referring to his Vietnam era service.  He requested consideration of heart disease secondary to Agent Orange exposure.  Again, the Board acknowledges the argument presented.  However, the claim for service connection for coronary artery disease may not be revisited based on a new theory of entitlement.  In the absence of any claim of clear and unmistakable error in the RO's September 2000 rating decision, the Board will not revisit the matter.

It is noted that, to establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  If the service- connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

Here, the record includes a VA medical opinion dated December 2008.  The physician noted that the Veteran's immediate cause of death was end-stage emphysema, that he had been diagnosed with COPD by a pulmonologist in May 2006, and that radiological findings were not consistent with a diagnosis for asbestosis.  The physician opined "It is the examiner's opinion that the patient's death from end-stage emphysema/chronic obstructive pulmonary disease was not due to or caused by asbestos exposure."

The Board finds that VA medical opinion in inadequate.  First, the medical opinion does not address all the medical theories of entitlement advanced by the appellant in this case.  The physician has limited his opinion to whether asbestos exposure caused the Veteran's death.  Second, the medical opinion concerning asbestos and the cause of death is inadequate.  The physician does not state his reasoning.  While the physician sets forth medical information prior to making his opinion, there is no explanation of the significance or lack of significance of that information.  In the absence of any reasoning supporting the conclusion reached in the written report, the opinion has no probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  A VA medical opinion should be obtained from a pulmonary specialist addressing the following:  

(a) Whether bronchitis diagnosed in service caused, or substantially or materially contributed, to the Veteran's death;

(b) Whether the Veteran's service-connected PTSD caused, or substantially or materially contributed, to his death; and

(c) Whether exposure to asbestos in service caused, or substantially or materially contributed, to the Veteran's death. 

The claims folder must be thoroughly reviewed prior to rendering an opinion.  A complete rationale must be provided for every opinion given.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


